Title: Thomas Boylston Adams to Joseph Pitcairn, 23 October 1799
From: Adams, Thomas Boylston
To: Pitcairn, Joseph


				
					
						My dear Sir.
						Germantown 23d: October 1799.
					
					Between the 8th: & 16th: instants I have been fortunate enough to receive your several agreeable favors of July 6th: August 10th: 15th: 17th: & 28th: with sundry pamphlets &ca: &ca: for all which please to accept my thanks. The muskets by the Connecticut are likewise recd: in good condition.
					By the speedy passages of the Hamburg traders this season, we have been furnished with very recent European intelligence, and the triumphant progress of the allied powers has afforded matter of joy or regret, as the passions & feelings of individuals among us happened to be favorable or adverse to the cause of universal Monarchy for which they seem to be striving. It must always happen, so long as America is an independent Republic or nation, that the balance of power in Europe will always continue to be of the utmost importance to her welfare. The moment that either France is victorious & Great Britain with her allies depressed, we have cause to be alarmed for ourselves. The same thing is true when the reverse of this happens. We are of too much consequence in the scale of nations, to be left in the peaceable enjoyment of our Commerce, & gaining strength in proportion as others are losing it, without a

struggle at least to draw us into the vortex of war & waste. We have already resisted a single effort from each side since the commencement of the War, and if rumor has any truth in the tales it tells, we are not far removed from a fresh attempt to make us declare for one side or the other. We are, or in my opinion, soon must be, in a state of hostility with all mankind, and I swear as an American, that I had rather encounter the united rage of every power in Europe, as the Barbary States have formerly done, than be leagued, associated or allied with any of them in a common system of defence. Either we can, or we cannot, maintain our Independence, and I am of opinion that affairs in this Country are drawing fast to this issue.
					Our Commissioners to France are said to be on the eve of departure in the frigate United States, to sail from Newport. This I believe, may be relied upon. We hear that the British Minister has signified to the Government that the departure of these Envoys will be considered by the Coalition as an act of hostility. You have this as I hear it every day in public— I cannot vouch for the truth.
					I submitted your letters of the 17th: & 28th: August to the perusal of the Secy. of State, who after reading returned them with no other remark than that he could not advise me to enter into the speculation you propose, since the price of those articles you mention, is much lower here than your calculations. On the subject of the Ship to be sold & the article of Copper, he said nothing, but when I see him, I will ask more on these subjects.
					By a letter from my brother of the 16th: July, I learn that agreeably to a proposal I made him last May, he consented to take MB 2000 of the money I left in your hands & had accordingly drawn for it on that day. I have written you also a request to purchase certain articles for my Mother at Hamburg, charging my account with the cost, which I presume would nearly make a balance between us. Friend Brush, who you say undertook to send my great Coat, has never been polite enough to give me notice of its arrival, though he came safe himself some months ago. I had rather run the chance of getting one from you, according to my request, though you should charge it, than wait any longer for the other.
					We are about to revisit the Capital after a long & unprofitable absence. The disease has subsided both here & at New York, but not yet disappeared; the danger however of contagion is nearly gone— The Banks have remained through the Season, in spite of the sickness, but the public offices removed to Trenton and are not yet returned.

I expect my parents will pass the winter among us, which will contribute much to my comfort. The P——1 is already at Trenton.
					I will write again ere long, & mean time remain with esteem / Your very obedt: humble Servt:
					
						PS. Our Election for Governor gives us Thomas Mc:Kean by a majority of about six thousand votes— Numbers will always outvote property— Or in other words the democrats will always beat the Aristocrats on a fair trial of strength. If we are to fight G. B. this State will deserve a third part of the burthen of the war.
						Our Congress has a better reputation than I fear it will merit when it comes together. The Session will be long & stormy. I look for something great to save the Country.
					
				
				
					
						
							Philadelphia
							
								26
								
									th:
								
							
						
					
					I find a vessel ready to sail for Bremen and I shall make up my packet for you under cover to our Consul at that place.
					The departure of the Envoys will probably happen about the 1st: of next month. The story of the British Ministers representations on this subject is very doubtful— I am disposed to discredit it, though I have no special authority for so doing.
					I am as above / Your’s
				
			